Citation Nr: 0616840	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-40 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for coronary artery disease 
(CAD), including as secondary to rheumatic heart disease; 
and, if so, whether service connection is warranted.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel







INTRODUCTION

The veteran served on active duty in the military from 
January to November 1943.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  In May 2006, for good cause shown, the Board 
advanced this case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  In September 2000, the Board denied the veteran's claim 
for service connection for CAD, including as secondary to 
rheumatic heart disease.  

2.  Some of the additional evidence received since that 
September 2000 decision bears directly and substantially upon 
this claim, is not cumulative or redundant, and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  

3.  The most persuasive medical evidence of record indicates 
the veteran's CAD is not related to his military service, 
including to his service-connected rheumatic heart disease.




CONCLUSIONS OF LAW

1.  The Board's September 2000 decision denying the veteran's 
claim for service connection for CAD, including as secondary 
to rheumatic heart disease, is final.  
38 U.S.C.A. § 7104(b) (West 2000); 38 C.F.R. § 20.1100 
(2005).

2.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2001).

3.  The veteran's CAD was not incurred or aggravated during 
service and cannot be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In addition, on March 31, 2006, the Court issued Kent v. 
Nicholson, No. 04-181.  The Court held, with regard to a 
petition to reopen a finally decided claim, the VCAA requires 
VA to provide the veteran with notice of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial (i.e., material evidence).  
Kent v. Nicholson, No. 04-181, slip op. at 10 (Vet. App. Mar. 
31, 2006).  

The RO sent the veteran a VCAA notice letter in November 2004 
that provided him notice of the evidence necessary to 
establish a claim for service connection, but not the 
evidence necessary to reopen a previously denied claim.  In 
May 2005, the RO sent him another VCAA letter that provided 
him with notice of the evidence necessary to reopen his claim 
that was not on record at the time the letter was issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The May 2005 VCAA 
letter also specifically requested that he submit any 
evidence in his possession pertaining to this claim 
and informed him of the elements found insufficient in the 
previous denial.  Thus, the content of this letter provided 
satisfactory VCAA notice in accordance with 
§ 5103(a) and § 3.159(b)(1) as specified in the Pelegrini II 
and Kent decisions.



In addition, in April 2006, the RO sent the veteran a letter 
citing the laws and regulations governing the manner in which 
a disability rating and effective date are assigned.  The 
letter also described the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  So this letter satisfied the notice 
requirements as outlined by the Dingess decision.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  
In this case, VCAA notice was provided in May 2005, so prior 
to the RO's initial decision in July 2005.  Therefore, this 
was in accordance with the preferred sequence of events (VCAA 
letter before initial adjudication).  

The veteran's service medical records (SMRs) are on file, as 
are the records of his evaluation and treatment by private 
doctors and records of his VA evaluation and treatment 
through September 2000.  In developing his petition to reopen 
his claim, the RO also obtained his VA outpatient treatment 
records through September 2005, and VA examinations were 
scheduled in November 2002 and May 2004.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Furthermore, Dr. 
Fingleton, a private physician, submitted letters on the 
veteran's behalf in August 2002 and April 2004.  And although 
offered, the veteran declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will first 
address the petition to reopen, and upon finding new and 
material evidence, the merits of the claim.


Reopening the Claim for Service Connection for CAD, 
Including as Secondary to Rheumatic Heart Disease

The veteran's initial claim for service connection for CAD 
was denied by the RO in April 1996.  He appealed to the 
Board, which denied the claim in September 2000, and he did 
not appeal that decision.  Thus, the Board's September 2000 
decision became final and binding on him based on the 
evidence then of record.  
See U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Furthermore, 
this, in turn, means there must be new and material evidence 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the Board's September 2000 decision 
before proceeding further because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  In this case, the veteran 
filed a petition to reopen his claim in December 2000.  So 
the amended version of 38 C.F.R. § 3.156(a), providing a 
revised definition of new and material evidence, does not 
apply; instead the former definition does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).



Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received prior to the Board's September 2000 
includes the veteran's SMRs, reports of VA examinations, and 
private medical records through September 2000.  His SMRs 
indicate he was treated for pain in his ankles in May 1943 
and was ultimately diagnosed with rheumatic fever.  His 
condition improved and, in June 1943, it was noted there was 
no associated joint involvement.  His condition continued to 
improve, but he was ultimately diagnosed with valvular heart 
disease, mitral insufficiency, in September 1943.  He was 
found to be unfit for duty and was discharged from military 
service.

After being discharged from the military in November 1943, 
the evidence on record indicates the veteran's valvular heart 
disease was later categorized as rheumatic heart disease and 
described as minimal in nature.  In fact, the reports of May 
1954 and May 1956 VA examinations indicate no positive 
findings and no abnormalities.  He was treated for 
hypertension in February 1980 and diagnosed with 
arteriosclerotic heart disease (i.e., CAD).  He underwent 5-
vessel coronary artery bypass graft surgery in February 1996.  
In March 1996, a VA doctor opined that the rheumatic heart 
disease did not appear to be a major component in the 
veteran's then recent symptoms, which were caused instead by 
CAD.  The report of a December 1998 VA examination also 
indicates there was no evidence of any rheumatic involvement 
of the heart valves.  

Based on this evidence, in a September 2000 decision, the 
Board denied the veteran's claim for service connection.  The 
evidence received since the Board's September 2000 decision 
includes an April 2004 letter from Dr. Fingleton, 
which essentially states the rheumatic heart contributed to 
the veteran's CAD.  Bear in mind the veracity of this opinion 
is not questioned when determining whether the petition to 
reopen should be granted.  The credibility of this opinion is 
presumed at this stage.  See, Justus, 3 Vet. App. at 513.

So Dr. Fingleton's April 2004 letter is new and material and 
sufficient to reopen the veteran's claim because it bears 
directly and substantially upon the specific matter under 
consideration and is neither cumulative nor redundant.  
See 38 C.F.R. § 3.156 (2001).  


Entitlement to Service Connection for CAD, 
Including as Secondary to Rheumatic Heart Disease

As alluded to, the veteran's claim turns on whether there is 
sufficient evidence supporting his contention that his CAD is 
secondary to his service-connected rheumatic heart disease.  
Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  See 38 C.F.R. § 3.310(a).  This includes 
situations when a serviced-connected condition has 
chronically aggravated another condition, thereby causing 
additional disability (and this is the extent to which 
compensation is payable in this circumstance).  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

On the one hand, several VA doctors and examiners have opined 
that the veteran's present symptoms are due to his CAD, and 
that there is no relationship between his rheumatic heart 
disease and the CAD.  On the other hand, Dr. Fingleton's 
April 2004 letter suggests the rheumatic heart disease 
contributed to the CAD.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the VA doctors' 
and examiners' opinions over Dr. Fingleton's medical opinion 
to the contrary.

Several VA examiners have reviewed the veteran's claim file 
over the years and have reached the same conclusion - that 
there is no relationship between his rheumatic heart disease 
and his current symptoms involving CAD.  In March 1996, Dr. 
Spinale stated the veteran clearly had CAD, but rheumatic 
heart disease did not appear to be a major component of his 
recent symptoms.  In December 1998, Dr. Perdoncin, who 
reviewed the results of an echocardiogram and a stress 
thallium test, also concluded the veteran had significant 
CAD and ischemia, but there was no evidence of rheumatic 
involvement of the heart valves.  In September 2001, a nurse 
practitioner, who conducted a VA examination, also concluded 
there were no major valvular abnormalities involved with the 
veteran's history of rheumatic heart disease.  This was 
confirmed by X-ray.  

In November 2002, Dr. Fortunato, a VA physician, noted mild 
aortic and mitral valvular disease, but stated the valvular 
disease was stable and not progressing.  Furthermore, the 
doctor said the veteran's worsening condition was from his 
CAD, which was neither caused nor related to his service-
connected valvular heart disease.  Later, in May 2004, Dr. 
Fortunato was asked to review Dr. Fingleton's April 2004 
letter linking the veteran's rheumatic heart disease to his 
CAD.  Dr. Fornato stated:

...I can find absolutely no relationship between the 
veteran's coronary artery disease and his 
rheumatic heart disease.  According to Dr. 
Finkelton's [sic] note, this alleged relationship 
appears to be very weak at best and Dr. Finkelton 
[sic] attributes this risk for coronary artery 
disease to four [sic] sedentary life style related 
to his rheumatic heart disease, however, I find no 
evidence of any significant valvular disease that 
would have any significant impact on his 
functional status and even so, I would find it 
hard to draw a connection between his rheumatic 
heart disease and his coronary disease.  

In reviewing Dr. Fingleton's April 2004 letter, there appears 
to be several bases by which the doctor links the veteran's 
rheumatic heart disease to his CAD.  The most tenuous 
conclusion is that the veteran's rheumatic heart disease, 
specifically abnormalities in cardiac filling and coronary 
artery perfusion pressure, "might have contributed" to his 
CAD.  The mere possibility of a nexus, however, is not a 
sufficient basis to grant service connection.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that 
a doctor's opinion was too speculative when phrased in such 
equivocal language).  See, too, Perman v. Brown, 5 Vet. App. 
227, 241 (1993).  And while an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is definite etiology or obvious etiology, a 
doctor's opinion phrased in terms of "may or may not" is an 
insufficient basis for an award of service connection.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).

That said, use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  
But the issue of equivocality in Dr. Fingleton's opinion is 
not its only drawback.  The doctor seemed to base a 
large portion of his opinion on the fact that the veteran's 
rheumatic heart disease preceded his CAD, stating that in 
determining how much of his cardiomegaly was due to rheumatic 
heart disease versus CAD, it should be presumed to be his 
rheumatic heart disease.  The doctor, however, gave no basis 
or support for this presumption.  This is problematic given 
the fact that the evidence indicates, at most, only minimal 
valvular heart disease.  In fact, many of the VA examinations 
over the years revealed no objective evidence of rheumatic 
heart disease at all.

Dr. Fingleton's also based his opinion on the veteran's 
history of rheumatic heart disease with arthritic 
involvement, in particular joint pain in his lower 
extremities.  The doctor stated this led to a sedentary 
lifestyle that "certainly contributed" to the veteran's 
CAD.  This opinion is less equivocal, but based on an 
inaccurate history.  A review of the veteran's SMRs shows his 
rheumatic fever had improved by June 1943, without joint 
involvement.  Over the course of the ensuing years, he only 
complained twice of sore ankles during damp weather (see 
reports of October 1948 and May 1956 VA examinations).  There 
is no evidence of any chronic arthritic involvement 
associated with his rheumatic heart disease or as a residual 
of rheumatic fever.  The impairment associated with his lower 
extremities did not arise until 1995 when he was diagnosed 
with peripheral vascular disease (see June 1995 letter from 
Dr. Schachne).  There is no evidence that his 
peripheral vascular disease is related in any way to his 
rheumatic heart disease.  In fact, from 1943 through the VA 
examination in February 1980, his peripheral vessels were 
normal without any peripheral edema or cyanosis.  The 
development of peripheral vascular disease coincided with the 
onset and progression of his CAD with associated hypertension 
and hyperlipidemia.  

Since Dr. Fingleton's medical opinion was predicated on an 
inaccurate premise, namely, that the veteran's rheumatic 
heart disease involved chronic arthritis and joint pain, his 
resulting opinion declines in probative value as a 
consequence.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon an 
inaccurate factual premise or history as related by the 
veteran or someone else).  

On the other hand, the Board finds Dr. Fortunato's reasoning 
and opinion to be very probative - especially because it 
involved a very detailed review and discussion of the 
relevant medical evidence contained in the claims file (c-
file), including Dr. Fingleton's April 2004 letter.  This 
opinion is well informed and based on an independent review 
of the entire record, in addition to a personal clinical 
evaluation.  So it has the proper factual foundation for 
credibility and probative weight.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  See also Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  



The Board also has considered whether the veteran is 
entitled to service connection for CAD on a direct and 
presumptive basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Certain chronic diseases, including 
arteriosclerotic heart disease, are presumed to have been 
incurred in service if manifested to a compensable degree 
within 1 year from the date of separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  But this presumption is rebuttable 
by probative evidence to the contrary.  And in this case, 
there is no evidence of CAD either during military service 
or within one year of separation from service.  As 
mentioned, the veteran was not initially diagnosed with 
arteriosclerosis until many years later - in February 1980 
or thereabouts.

For these reasons, the claim for service connection for CAD, 
including as secondary to rheumatic heart disease, must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for 
CAD, including as secondary to rheumatic heart disease, is 
granted; however, the underlying claim for service connection 
is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


